Citation Nr: 1438561	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to reopening or reconsideration of previously denied claims for service connection for hearing loss, temporomandibular joint (TMJ) disorders, dental disorders, knee disorders, and disorders of the feet.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a TMJ disorder and a dental disorder.

4. Entitlement to service connection for knee disorders.

5. Entitlement to service connection for disorders of the feet.

6. Entitlement to service connection for a disorder manifested by headaches.

7. Entitlement to service connection for a neck disorder manifested by neck aches.

8. Entitlement to service connection for an upper back disorder manifested by aches.

9. Entitlement to service connection for an elbow disorder manifested by stiffness.

10. Entitlement to service connection for a rotator cuff disorder.

11. Entitlement to service connection for shoulder tendon adhesions.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of previously denied claims for service connection for hearing loss, TMJ and dental disorders, knee disorders, and disorders of the feet. The RO denied service connection for headaches and disorders of the neck, upper back, elbows, rotator cuff, and shoulder tendons.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents in the electronic systems do not include any relevant materials that are not in the paper claims file.


In the present decision, below, the Board is granting service connection, for treatment purposes, of the Veteran's missing tooth number 30. Although the RO did not grant service connection for that dental disorder, the Veteran had VA treatment for the disorder in 1999. In 2005, the structures placed in the 1999 treatment broke. The RO has not addressed the Veteran's claim for repair or replacement of the broken structures. Thus, the issue of eligibility for VA dental treatment to address subsequent breakage following earlier VA treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

The issues of service connection for disorders of the feet, headaches, and disorders of the neck, upper back, elbows, rotator cuff, and shoulder tendons are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. After the June 1998 rating decision denying service connection for hearing loss, TMJ and dental disorders, knee disorders, and disorders of the feet, VA received a service medical examination report that was not previously associated with the claims file.

2. The Veteran does not have hearing impairment that is considered a disability for VA disability benefits purposes.

3. A TMJ disorder manifested by intermittent crepitus and pain existed during service and continued after service.

4. At separation from service, the Veteran's tooth number 30 was missing.

5. The Veteran had episodes of left and right knee pain in service and has a long history of crepitus in both knees, but does not have arthritis or any other current disorder in either knee.


CONCLUSIONS OF LAW

1. VA is to reconsider the June 1998 rating decision denying service connection for hearing loss, TMJ and dental disorders, knee disorders, and disorders of the feet. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2. No disabling hearing loss was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3. A TMJ disorder manifested by intermittent crepitus and pain was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 4.150 (2013).

4. The requirements for Class II eligibility for VA dental treatment for missing tooth number 30 are met. 38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

5. No chronic or recurrent disorder of either knee was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

VA must notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a request to reopen a previously denied claim based on the submission of new and material evidence, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran notice in June 2008 letter, issued before the May 2009 rating decision that is the subject of this appeal. In that letter, VA informed the Veteran what information was needed to substantiate claims for service connection and what constitutes new and material evidence to reopen a previously denied claim. VA notified the Veteran what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. VA advised the Veteran how VA establishes disability ratings and effective dates.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and reports of VA medical examinations. The VA examinations and examination reports adequately address the claims that the Board is deciding at this time.

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of those claims on their merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Previously Denied Claims

The Veteran contends that he has hearing loss, a TMJ disorder, a dental disorder, knee disorders, and disorders of the feet, each of which began during service. In a June 1998 rating decision, the RO denied service connection for hearing loss, TMJ and dental disorders, knee disorders, and disorders of the feet. In 2008, he again sought service connection for hearing loss, a TMJ disorder, a dental disorder, knee disorders, and disorders of the feet.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

The Veteran did not file an NOD with the June 1998 rating decision. No new and material evidence was received within the appeal period. Since the June 1998 rating decision, however, VA received service department records not previously associated with the file. In June 1998, the file contained the Veteran's service treatment records, including records dated from 1977 to 1997. In July 2014, the Board stamped as received the report of a July 1984 service medical examination of the Veteran. A review of the service treatment records that previously were in the file reveals that the 1984 examination report was not included in those records. As VA received service department records not previously associated with the claims file, VA must reconsider the previously denied claims, in accordance with 38 C.F.R. § 3.156(c).

In July 2014, the Veteran submitted a waiver of initial consideration of evidence by the local VA office. He stated that he agreed to let the Board consider any or all new evidence and issue a decision without the local VA office reviewing that evidence first. As the Veteran waived RO consideration of new evidence, the Board will adjudicate the claims that are to be reconsidered.

Hearing Loss

The Veteran contends that he has disabling hearing loss that began during service. He states that hearing loss was noted during service. Service connection is established for his tinnitus.


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

In the Hensley case, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Veteran had an examination in January 1977 for entrance into service. On audiological testing, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all under 20 decibels. In the left ear, the threshold for the frequency of 6000 Hertz was 25.

On testing in September 1978, July 1982, April 1984, July 1984, February 1985, and March 1986, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all under 20 decibels. In the left ear, the threshold for the frequency of 6000 Hertz was 20 in September 1978, 10 in July 1982, 24 in April 1984, 20 in July 1984, 20 in February 1985, and 35 in March 1986.

On testing in March 1987, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all under 20 decibels. In the left ear, the threshold for the frequency of 6000 Hertz was 20. The examiner entered a notation that the Veteran had in the left ear slight high frequency hearing loss that was stable.

On testing in June 1988, the examiner noted that the Veteran was routinely exposed to hazardous noise. In each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all under 20 decibels. In the left ear, the threshold for the frequency of 6000 Hertz was 35. The examiner stated that the Veteran's hearing loss profile was H1. An H1 profile is assigned for normal or near normal hearing. Profiles of H2, H3, and H4 are assigned for progressively greater levels of hearing loss.

On testing in June 1991 and in February 1997, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all under 20 decibels. In the left ear, the threshold for the frequency of 6000 Hertz was 30 in June 1991 and 25 in February 1997. The report of a March 1997 medical history reflects that the Veteran felt that he had had hearing loss for some time.


After service, the Veteran had a VA examination in March 1998. On audiological testing, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all under 20 decibels. Speech recognition scores using the Maryland CNC Test were 94 percent in the right ear and 96 percent in the left ear. The examiner described the Veteran's hearing as within normal limits in both ears.

In a VA audiology examination in June 2008, the Veteran reported that during service he fired weapons with his left hand, and that he required a hearing conservation program. On audiological testing, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all 25 decibels or lower. Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.

In statements submitted in July 2008, September 2008, and August 2009, and January 2011, the Veteran noted the March 1987 finding of left ear high frequency hearing loss, and the June 1988 notation of exposure to noise and assignment of a hearing loss profile. He stated that in June 1991 he received follow-up treatment for hearing loss, and was told that his hearing would worsen over time. He reported that presently he had to turn his head to the left to hear people speaking in a normal tone.

All testing shows that the Veteran does not have hearing impairment that is considered a disability for VA disability benefits purposes, as defined at 38 C.F.R. § 3.385. While he has been noted to have left ear high frequency hearing loss at the frequency of 6000 Hertz, loss at that frequency does not constitute a hearing disability for VA disability benefits purposes. The only hearing capacity profile that was assigned during service was H1, which is assigned for normal or near normal hearing. As he does not have a current hearing disability, the Board must deny service connection for hearing loss.


TMJ and Dental Disorders

The Veteran contends that he has a TMJ disorder and a dental disorder, each of which began during service. He states that he had TMJ pain and noise during service that continued after service. He reports that he has had an implant and crown to replace a missing tooth number 30. Later, he states, the hardware holding the crown broke, necessitating repair or replacement.

VA provides disability compensation and dental treatment for certain specified types of service-connected dental disorders. For other types of dental disorders, under certain circumstances, service connection may be established for the purpose of the claimant receiving dental treatment only, and not compensation. See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease of or damage to the jaw. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. The TMJ disorder that the Veteran claims is a type of disease of or damage to the jaw, so it is the type of dental disorder that may be compensable if service connected. Arthritis, including arthritis of the TMJ, is among the chronic diseases for which service connection may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is seeking service connection for a dental disorder involving tooth number 30. As his tooth number 30 was replaced with an implant and crown, it is replaceable. Therefore it is not an irreplaceable missing tooth, and it cannot be a compensable dental disorder. Dental disorders that are not compensable nonetheless may be service connected for purposes of eligibility for VA dental treatment. VA regulations provide classes of eligibility, defining the circumstances under which treatment may be authorized. These are designated Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI. 38 C.F.R. § 17.161. The Veteran's circumstances regarding tooth number 30 appear to be consistent with Class II. Under Class II, those having a service-connected noncompensable dental condition shown to have been in existence at the time of a discharge from service that took place after September 30, 1981, may, under certain circumstances, be authorized any treatment indicated as reasonably necessary for the one-time correction of the condition. 38 U.S.C.A. § 17.161(b).

No missing teeth were noted on an examination of the Veteran in January 1977, in preparation for entrance into service. In his service dental treatment records from September 1978, a clinician noted that teeth numbers 30, 31, and 32, on the lower right, were missing.

In dental treatment in May 1979, the Veteran reported a problem in his left TMJ. He stated that his jaw cracked and popped when he was chewing gun or swimming. The dentist noted that pain was present but was very slight. On follow-up a week later, the TMJ was without pain. In July 1979, further the Veteran had further consultation regarding the TMJ issue, and underwent equilibration of the upper and lower teeth.

In December 1988, the Veteran had periodontal surgery. In June 1994, he indicated he had TMJ clicking occasionally, approximately monthly. The TMJ was asymptomatic at the time of the treatment visit. Dental treatment records from 1995 and 1996 are silent with respect to the TMJ. In December 1996, the Veteran had evaluation for a partial prosthetic to replace lower teeth.

In September 1997, the Veteran sought service connection for multiple disorders including TMJ and dental problems affecting the right side of the jaw and mouth.

In January 1998, a VA dentist completed an anesthesia request for the Veteran for placement of an implant at the tooth number 30 space.

In February 1998, the Veteran had a VA dental examination. He reported that since 1979 his lower jaw hade made noises, and he had experienced accidental biting of the inside of his cheek on the right side. He indicated that dentists told him that it was a TMJ disorder, and that fixing his teeth would resolve it. The examiner found that the right TMJ had slight crepitus with opening. The mandible was normal in all ranges of motion. The examiner entered a diagnosis of normal TMJ.

In March and May 1999, the Veteran had VA dental treatment. The treatment notes show that he received an implant and crown at the location of tooth number 30.

The claims file contains records of the Veteran's treatment from 2000 to 2008 by private dentist S. M. E., D.D.S. The records are silent as to jaw pain, noise, or other symptoms involving the TMJ. The records reflect that the Veteran had an implant and crown replacing tooth number 30. In October 2000, Dr. E.'s treatment records reflected that the implant was done at a VA hospital eighteen months earlier. In February 2002, Dr. E. replaced the crown at number 30. In November 2005, Dr. E. found that the crown at number 30 was absent, and that part of the screw of the implant had sheared off. The treatment notes at that time indicated that the implant was placed during the Veteran's service, in 1996 or 1997. Dr. E. asked the Veteran to obtain information from VA on how the implant was done. In August 2006, Dr. E. tried but failed to remove the implant screw. In July 2008, it was noted that the Veteran was trying to get a VA facility to replace the implant crown at number 30.

In a July 2008 statement, the Veteran noted a history of treatment in service for TMJ pain. He stated that he had oral surgery in December 1988 to alleviate TMJ problems. He indicated that after service, between 1997 and 1999, he received VA dental treatment, including an implant and crown. He related that from 2000 forward he had seen Dr. E. to address TMJ pain and the breakage of the implant installed by VA. He reported that presently he had pain in his right and left lower jaw. He stated that he accidentally bit his tongue and the insides of his mouth. He asserted that the current jaw and dental problems were related to problems addressed during service.

In October 2008, the Veteran wrote that, after separation from service in September 1997, he did not seek any dental treatment until 2000. In November 2008, he stated that he did not receive VA dental treatment except in March to May 1999. In a November 2008 claim, he indicated that TMJ and dental problems had onset and were treated by the Army and VA.

The Veteran had a VA dental and oral examination in March 2009. He reported that in 1979 or 1980 he had popping of his TMJ joints with eating. He stated that he developed pain in the joints that also led to frontal headaches occurring three to four times a month. He related that the symptoms decreased with use of a removable partial denture, but that he stopped wearing the denture. He reported that presently he had no trouble chewing or speaking, but had difficulty opening his mouth wide. He stated that he had upper jaw pain and headaches, mostly after meals. He related a history of trauma to the jaw during an assault, but indicated that his symptoms preceded the assault, and that the assault had not produced any bone fracture or lost or broken teeth. He stated that he repeatedly bit the inside of his mouth on the left side.

The examiner discussed dental records from during and after the Veteran's service. The examiner measured the jaw alignment and movement. There were no sounds with motion of the jaw. There was mild pain with palpation of the right and left TMJs. There was pain on palpation of the muscles of mastication. X-rays showed at the tooth number 30 position an implant, without a crown. The examiner's diagnosis was mild to moderate myofascial pain, with mild TMJ inflammation. The examiner provided the opinion that the current jaw symptoms were less likely than not related to TMJ symptoms noted during service. The examiner explained that there were no significant findings documented involving the TMJs in the years since TMJ symptoms were noted. The examiner noted that the original TMJ symptom in service was noise, and that there was no TMJ noise on the 2009 examination. The examiner observed that left TMJ pain noted in service was described as very slight, and that the Veteran's post-service dental records did not document TMJ pain. The examiner also commented on the broken implant replacing tooth number 30. The examiner indicated that VA previously placed and restored the implant as part of the Veteran's Class II dental benefit.

In an August 2009 statement, the Veteran reiterated that he had TMJ problems during service that continued after service. He indicated that he was seeking VA repair or replacement of an implant that VA placed and that later broke.

In a January 2011 statement, the Veteran asserted that the absence of a crown at the tooth number 30 position contributed to headaches. He contended that his current TMJ inflammation was a continuation of TMJ symptoms in service.

In July 2014, the Veteran submitted medical text excerpts describing TMJ disorders.

The Veteran contends that TMJ symptoms during and after service are related. Service treatment records reflect that the Veteran had TMJ noise in 1979 and 1994 and TMJ pain in 1979. In September 1997, shortly after separation from service, the Veteran reported having TMJ problems. On VA dental examination in February 1998 the examiner noted slight crepitus in the right TMJ.

The February 1998 examiner, despite the finding of TMJ crepitus, entered a diagnosis of normal TMJs. The clinician who examined the Veteran in March 2009 found it less likely than not that TMJ pain in 2009 had continued from symptoms of TMJ noise in service. Nonetheless, records during service and very soon after separation from service show TMJ noise. As clinicians noted TMJ crepitus during and soon after service, and TMJ pain was noted in service and on the 2009 VA examination, the evidence that a TMJ disorder manifested by intermittent crepitus and pain during service continued after service is at least balanced with the evidence against such continuity. Giving the benefit of the doubt to the Veteran, the Board grants service connection for a TMJ disorder manifested by intermittent crepitus and pain.

The Veteran's tooth number 30 was absent at this 1997 separation from service. He served during the Persian Gulf War, served not less than 90 days, and retired under honorable conditions. He applied for service connection for dental disorders in September 1997, within 180 days of his August 1997 separation from service. The Board finds that service connection for the missing tooth number 30, for purposes of Class II eligibility for VA dental treatment, is warranted. The Board grants service connection and Class II treatment eligibility.

The RO, in a June 1998 rating decision, denied service connection for any dental disorder, whether for purposes of compensation or treatment. Nonetheless, in 1999 the Veteran had VA dental treatment that consisted of placement of an implant and crown to replace the missing tooth number 30. The implant and crown structures placed in 1999 broke in 2005. The Veteran is seeking VA treatment to repair or replace the broken structures. The RO has not made a determination as to whether the Veteran's Class II eligibility for VA treatment for one-time correction of the missing tooth makes him eligible for repair or replacement of the structures VA placed after they broke. Having found the Veteran eligible for the one-time correction, the Board refers to the RO for initial adjudication the question as to whether the Veteran's Class II eligibility for treatment includes repair or replacement of the correction VA made after that correction broke.

Knee Disorders

The Veteran contends that he has left and right knee disorders that began during service and continued after service. As noted above, arthritis is among the chronic diseases for which service connection may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect that in September 1977 he sought treatment for right knee pain since a fall two days earlier. The treating clinician observed numerous abrasions, peripatellar effusion, and patellofemoral crepitus. The quadriceps muscle had good strength, and ligaments were intact. The clinician's impression was contusion. The clinician restricted the Veteran from kneeling.

On a periodic medical examination in September 1978, the examiner found that the Veteran's lower extremities were in normal condition.

In July 1979, the Veteran sought treatment for left knee pain following a ten mile jog with a full field pack the day before. A clinician noted tenderness over the medial joint line, with slight bogginess and warmth. There was no true medial click. The clinician's impression was irritation of the medial meniscus. The clinician prescribed a seven day profile with no running, marching, or prolonged standing.

In August 1979, the Veteran reported right knee pain and trouble with stair climbing. A clinician noted marked crepitus and snapping of the right patella, especially on full flexion. There was some lateral patellar shift. The knee had a full range of motion, without effusion. X-rays showed a lateral patellar shift. On follow-up a week later, there was palpable patellofemoral crepitus. A clinician provided an impression of chondromalacia and patella tracking problem. The clinician prescribed mild strengthening exercises and the use of tennis shoes when running over the next 30 days.

On service medical examinations in March 1986 and March 1987, the examiner found that the Veteran's lower extremities were in normal condition. On examination in July 1991, the examiner noted a scar on the Veteran's left knee. In a February 1997 medical history, the Veteran did not report any knee problems. On examination, the examiner did not find any knee abnormalities.

The Veteran's September 1997 claim for disability compensation included a claim for service connection for right and left knee pain, reported as having begun in 1977 and 1979.

On VA examination in February 1998, the Veteran reported having injured his left knee during basic training. He indicated that a clinician sutured a minor laceration, and that there was no other operative intervention. He related having performed well thereafter with no problems with either knee until recent years, when they began to creak and make popping and cracking sounds. He denied any episode of swelling or locking of either knee. He denied any episodes of giving way of the right knee, and stated that he had occasional giving way feelings in his left knee while walking. He indicated that he experienced no pain in either knee, and had no impairment of physical activity because of his knees.

The examiner found that both knees had normal alignment. Each knee had motion from 0 to 135 degrees with mild crepitus. There was no evidence of effusion, soft tissue swelling, or tenderness to palpation. The patellae were stable to mobilization. In the left knee there was mild patellofemoral pain with compression. The Veteran could do full knee squats and hop upon each leg without discomfort. Bilateral knee x-rays did not show any significant osseous abnormality. The examiner related being unable to identify any significant pathology in either knee.

In a June 2008 medical history, the Veteran reported newly diagnosed joint, muscle, and back arthritis. He stated that sometimes his left knee gave way and he had to catch his balance. He related that his knees cracked and sometimes were swollen in the morning. He reported that he walked it off.

In a July 2008 statement, the Veteran noted having had treatment for left and right knee injuries during service. In September 2008, he indicated that presently he had pains in both knees.

On VA examination in February 2009, the Veteran reported having crepitus in his knees. He stated that kneeling irritated the knees. He indicated that he had symptoms of a knee giving way, such that he had to take a knee, at least three times a year. He stated that knee issues limited him to standing no longer than one hour. He denied any limitations on walking. He reported that he had instability and giving way in his left knee, and pain, stiffness, and weakness in both knees. The examiner found that each knee had motion from 0 to 145 degrees, without evidence of pain. Both knees had crepitus. In the right knee there was evidence of peripatellar tenderness. X-rays of both knees showed no gross abnormality. The examiner's diagnosis for each knee was retropatellar crepitus, normal examination, stable joint.

The Veteran had episodes of knee pain during the early years of his service. He did not seek treatment for knee symptoms during his later years of service, although he sought service connection for knee disorders immediately upon separation from service. Treatment and examination records show that he had crepitus in both knees during and after service. Clinicians who have reviewed x-rays have not found any arthritis in either knee. The VA clinicians who examined him in 1998 and 2009 noted the crepitus, and went on to conclude that he did not have a disorder in either knee. Those examiners were competent to determine whether there is a current disorder, and their conclusions carry substantial evidentiary weight. The Board finds that the preponderance of the evidence indicates that there is no current disorder in either knee. In the absence of a current disorder, the Board denies service connection for claimed knee disorders.


ORDER

The previously denied claims for service connection for hearing loss, TMJ and dental disorders, knee disorders, and disorders of the feet, are to be reconsidered.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a TMJ disorder manifested by intermittent crepitus and pain is granted.

Entitlement to service connection, for treatment purposes, for a missing tooth number 30 is granted.

Entitlement to service connection for knee disorders is denied.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for disorders of the feet, headaches, and disorders of the neck, upper back, elbows, rotator cuff, and shoulder tendons.

The Veteran contends that he has disorders of the feet that began during service. On one occasion during service, in July 1979, he had multiple blisters on his left foot after he jogged ten miles while wearing boots. In September 1997, immediately following separation from service, he sought service connection for multiple disorders including disorders of the feet. On a VA podiatry examination in March 1998, he reported having in both feet flatfootedness, short fifth toes, and redness over the dorsal aspects of the third toes. He attributed his foot disorders to prolonged running in combat boots, particularly in 1977 to 1981. The examiner found that the Veteran had in each foot contracture of the third toe distal interphalangeal joints, congenital deformity of the fifth toes, and hereditary or congenital pes planus. The examiner's diagnosis described the fifth toe deformities and pes planus as congenital, but the examination report did not contain any opinion as to the likelihood of a relationship between the third toe contractures and disease or injury during the Veteran's service. As the Veteran claims that his foot disorders began during service, medical opinion regarding the likely etiology of disorders present soon after service is relevant to the claim. The Board is remanding the issue for a new VA examination of the Veteran's feet, with review of the file and opinion as to the likely etiology of the third toe contractures and any other current disorders of the feet.

The Veteran had treatment in August 1980 for sore throat with headache. Records of VA treatment show reports of headaches. From 2008, he has sought service connection for headaches. He essentially contends that he has chronic or recurrent headaches that began during service or are caused or aggravated by (secondary to) one or more service-connected disorders, including a TMJ disorder, a dental disorder, and tinnitus. The VA examinations the Veteran has had have not directly addressed his headache service connection claim. The Board is remanding the issue for a VA examination, with review of the file, and opinion as to the likely etiology of any chronic or recurrent headache disorder.

Service connection is established for the Veteran's left shoulder disability, described as impingement syndrome. The Veteran contends that his left shoulder disability has caused or aggravated disorders of the neck and upper back manifested by pain, and disorders of the elbows manifested by stiffness. These claims raise the questions of whether he has current disorders in the neck, upper back, and elbows, whether any such disorders are secondary to his left shoulder disability, and whether any symptoms in those areas are manifestations of his left shoulder disability. The VA examinations the Veteran has had have not addressed those questions. The Board is remanding the neck, upper back, and elbow disorders service connection claims for a VA examination to address the relevant questions. 

The Veteran has appealed the RO's denial of service connection for a rotator cuff disorder and for shoulder tendons adhesions. Those claims appear to be related to the Veteran's left shoulder disability, for which service connection is already established. The Veteran has not had a VA examination that directly and specifically addressed whether he has a left rotator cuff disorder and left shoulder tendon adhesions. The Board is remanding the issues for such an examination. The RO then should make a determination as to whether the Veteran has such disorders, if so, whether they are service-connected, and, if so, whether they are more appropriately evaluated as part of or separate from the service-connected left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and likely etiology of all current disorders of the feet. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Shortly after separation from service, a VA examiner diagnosed in both of the Veteran's feet contracture of the third toe distal interphalangeal joints, deformity of the fifth toes, and pes planus. Ask the examiner to provide diagnoses for each current disorder affecting either or both of the Veteran's feet. For each current foot disorder, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to service. Ask the examiner to explain the reasons and bases for the conclusions reached.

2. Schedule the Veteran for a VA neurology examination to address the nature and likely etiology of any current disorder manifested by chronic or recurrent headaches. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to indicate whether the assembled history is consistent with a diagnosis of a disorder manifested by chronic or recurrent headaches. For any current headache disorder, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that 
the disorder is (a) related to disease or injury in service, (b) proximately due to or the result of a TMJ disorder, a dental disorder, and/or tinnitus, or (c) aggravated by a TMJ disorder, a dental disorder, and/or tinnitus. Ask the examiner to explain the reasons and bases for the conclusions reached.

3. Schedule the Veteran for a VA examination to address the nature and likely etiology of any current disorders of the neck, upper back, and elbows. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current disorder of the neck, upper back, and elbows. For each disorder diagnosed, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is (a) related to disease or injury in service, (b) proximately due to or the result of the Veteran's left shoulder disability, or (c) aggravated by his left shoulder disability. Ask the examiner to explain the reasons and bases for the conclusions reached.

4. Schedule the Veteran for a VA examination to address the existence of any current rotator cuff disorder and tendon adhesions in the Veteran's left shoulder. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to state whether the Veteran has any rotator cuff disorder and tendon adhesions in his left shoulder. Ask the examiner to explain the reasons and bases for the conclusions reached.

5. Thereafter, review the expanded record and determine whether the Veteran has a current rotator cuff disorder and tendon adhesions in his left shoulder. If so, determine whether any such disorders are service-connected. If so, evaluate such left shoulder disorders, either as part of or as separate from the established service-connected left shoulder impingement, as deemed appropriate.

6. Thereafter, review the expanded record and consider the remanded issues. If any of the remanded issues remains denied, issue a supplemental statement of the case and afford the Veteran and his representative, if any, an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


